—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination that petitioner willfully failed or refused to comply with the Work Experience Program (WEP) of the Oswego County Department of Social Services (DSS) is supported by substantial evidence. DSS met its statutory duty (Social Services Law § 335 [2] [a]) to assist petitioner in securing day care by referring her to the Child Care Council, the referral agency employed by DSS to provide regulated child day care providers to WEP participants. The record establishes that petitioner did not avail herself of the Council’s services and instead obtained her own child day care provider before she reported to her work assignment. When that provider refused to continue to provide day care for her children after the second work day, petitioner failed to report that circumstance to the DSS employment assistant (see, 18 NYCRR 415.4 [a] [1] [iv]) and failed to make a timely request for assistance in obtaining child day care. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oswego County, Hurlbutt, J.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.